Pruco Life Insurance Company Pruco Life Insurance Company of New Jersey A Prudential Financial Company 751 Broad Street Newark, New Jersey 07102-3714 Telephone: 1-888-PRU-2888 Writer’s Direct Dial (203) 944-5336 May 1, 2014 VIA EDGAR SUBMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Definitive Statement of Additional Information Filing Pursuant to Rule 497(j) Investment Company Act No. 811-07975 333-184542 Dear Sir/Madam: In accordance with Rule 497(j) under the Securities Act of 1933, on behalf of the Registrant, we hereby certify that: 1. With respect to the Statement of Additional Information ("SAI") included in the above-referenced Registration Statement,the form of SAI that would have been filed under paragraph (c) of Rule 497 under the Securities Act of 1933 would not have differed from that contained in the most recent Registration Statement or amendment and 2. The text of the most recent post-effective amendment has been filed with the Commission electronically. Sincerely, /s/William J. Evers William J. Evers
